       Case: 3:21-cv-00156-SA-JMV Doc #: 11 Filed: 09/16/21 1 of 1 PageID #: 50




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

QASIM BILAL AL-AMIN BIN MCDANIEL                                                      PETITIONER

v.                                                                        No. 3:21CV156-SA-JMV

DISMAS CHARITIES, ET AL.                                                           RESPONDENTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On July 13, 2021, the court

entered an order requiring the petitioner, within 30 days, to either pay the filing fee in this case or

submit a completed request to proceed as a pauper. The court cautioned the petitioner that

failure to comply with the order would result in the dismissal of this case without prejudice.

Despite this warning, the petitioner has failed to comply with the court’s order, and the deadline

for compliance passed on August 12, 2021. This case is therefore DISMISSED without

prejudice for failure to prosecute and for failure to comply with an order of the court under FED.

R. CIV. P. 41(b). In light of this ruling, the motions currently pending in this case are

DISMISSED as moot.

       SO ORDERED, this, the 16th day of September, 2021.


                                                                /s/ Sharion Aycock
                                                               U. S. DISTRICT JUDGE
